917 So.2d 997 (2005)
Ernest FITZPATRICK, Appellant,
v.
FLORIDA PAROLE COMMISSION, Appellee.
No. 1D05-3991.
District Court of Appeal of Florida, First District.
December 30, 2005.
*998 Appellant, pro se.
Kim Fluharty, General Counsel, Tallahassee, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of September 27, 2005, the Court has determined that the lower tribunal's August 1, 2005, order is not an appealable order. See Banks v. State, 916 So.2d 35 (Fla. 1st DCA 2005). Accordingly, the appeal is hereby dismissed for lack of jurisdiction.
BARFIELD, WOLF, and BROWNING, JJ., concur.